Ed. F. McFaddin, Associate Justice (dissenting). I maintain the appeal in this case should be dismissed without prejudice to the appellant’s right to file a motion in the Trial Court for correction of the record. According to the transcript before us, the Circuit Court of Chicot County, on July 9, 1962, entered this judgment in this case: ‘ ‘ ON this day this cause comes on to be heard, being the day regularly set therefor, plaintiffs appearing in person and through their attorney, JOHN F. GIBSON, and defendant, although called three (3) times at the bar of this Court, failed to appear though summoned in the time and manner provided by law. The cause is submitted to the Court on the Complaint and on the summons showing service personally on defendant more than twenty (20) days prior, and the evidence adduced by the plaintiff, from all of which the Court finds: “I. THE Court has jurisdiction of the parties and the subject matter herein. “II. DEFENDANT, by failing to file an Answer in the time and manner provided by law, has waived a right to trial by jury on the issue of damages. “III. PROOF has been shown that the plaintiff, EARL T. BRAUN, has been damages in the sum of THIRTY-FIVE HUNDRED ($3,500.00) DOLLARS, as a direct result of the negligence of the defendant, JOE FERRI. “IV. PROOF has been shown that the plaintiff, MARIE R. BRAUN, has been damaged in the sum of NINETY-NINE HUNDRED ($9,900.00) DOLLARS, as a direct result of the negligence of the defendant, JOE FERRI. “IT IS, THEREFORE, ORDERED AND ADJUDGED that the plaintiff, EARL T. BRAUN, do have and recover of and from the defendant, JOE FERRI, the sum of THIRTY-FIVE HUNDRED ($3,500.00) DOLLARS, together with costs herein, for which execution may issue. “IT IS FURTHER ORDERED AND ADJUDGED that the plaintiff, MARIE R. BRAUN, do have and recover of and from the defendant, JOE FERRI, the sum of NINETY-NINE HUNDRED ($9,900.00) DOLLARS, together with costs herein for which execution may issue. “DATED THIS July 9,1962 “ (Signed) G. B. Colvin, Jr. Circuit Judge.” The judgment recites that there was “evidence adduced by the plaintiff ’ ’; and in stating the amount of damages awarded the judgment recites in two instances, ‘ proof has been shown ...” The photographic copy of the judgment in the record before us bears the manual signature of the Circuit Judge. To impeach the above solemn recitations in the judgment, the appellant here offers a “narrative statement” which, in its entirety, reads: “NARRATIVE STATEMENT “On the 9th day of July, 1962 this cause was called on the docket by the Honorable G-. B. Colvin, Jr., Circuit Judge, Chicot County, Arkansas, and noted that the defendant, Joe Ferri, had not filed Answer herein. The Sheriff of Chicot County, John H. Biggs, thereupon called to the bar of this Court, the defendant, Joe Ferri, three times to appear, and who appeared not, and thereupon without any testimony being presented, rendered judgment as prayed in the complaint filed by the plaintiffs, Earl T. Braun and Marie R. Braun. There was no testimony presented by the plaintiffs herein, nor any witnesses in behalf of plaintiffs. “(Signed) "William H. Drew, Attorney for Defendant.” This narrative statement was evidently prepared in supposed keeping with § 27-2127.4 Ark. Stats., which reads: “A party may prepare and file with his designation a condensed statement in narrative form of all or part of the testimony, and any other party to the appeal, if dissatisfied with the narrative statement, may recpiire testimony in question and answer form to be submitted for all or part thereof.” I maintain that the “narrative statement” here offered by appellant does not comply with the statute which says it is to be “a condensed statement in narrative form of all or a part of the testimony.” The so-called “narrative statement” in this ease does not purport to be a statement of “all or part of the testimony”: rather, it says that there was no testimony taken. The sole purpose of the narrative statement in this case is to impeach the recitals of the judgment signed by the Judge; and that is not the purpose of a narrative statement. The solemn recitals in the judgment cannot he impeached in any such manner. The “narrative statement” is a successor to the former hill of exceptions; and in Arkadelphia Lbr. Co. v. Asman, 79 Ark. 284, 95 S. W. 134, we said of an earlier case: “This court held that the record, showing that the regular judge presided, could not he attacked hy recitals of the hill of exceptions, and dismissed the appeal. Arkadelphia Lumber Company v. Asman, 72 Ark. 320. The court held that if the record failed to speak the truth in that respect the remedy was to procure an amendment. ’ ’ If a hill of exceptions could not he used to impeach the recitals of a judgment, then certainly a narrative statement cannot he used to impeach the recitals of a judgment; and I give this case of Arkadelphia Lumber Company v. Asman, supra, as my authority for saying that appeal herein should he dismissed without prejudice to the plaintiff’s right to apply to the Trial Court for correction of the record. Our cases show that such can he done. In Schofield v. Rankin, 86 Ark. 86, 109 S. W. 1161, Chief Justice McCulloch said: “It can not be regarded otherwise than as well settled now that a court of record has plenary and continuing powers over its own records for the purpose of amendment, so as to make the records speak the truth concerning its proceedings. Bobo v. State, 40 Ark. 224; Ward v. Magness, 75 Ark. 12; Groton Bridge Co. v. Clark Press Brick Co., 68 C.C.A. 577. An appeal from a judgment or decree does not deprive the court which rendered it of control over its records or of jurisdiction to amend them. ’ ’ And in Poole v. Oliver, 89 Ark. 85, 115 S. W. 952, the Court said: “If the appellant’s contention is right, that the cause was not disposed of at the July term of court, and a decree was entered as of that date in vacation, the decree would be void. Biffle v. Jackson, 71 Ark. 226; Boynton v. Ashabranner, 75 Ark. 415. That is a matter, however, which this court can not consider upon this record. This record shows a decree of the July term of the Calhoun Chancery Court. If in fact the record is wrong, it must he amended, and the appellant has an appropriate remedy to cause the record to speak the truth.” So I maintain that appellant should have applied to the Circuit Court to correct the record if, in fact, no evidence was heard on the matter of damages; and that appellant cannot use the “narrative statement” to impeach the judgment, any more than he could have used the former hill of exceptions to impeach the recitals of the Circuit Court judgment. For these reasons, I dissent from the Majority Opinion, which reverses the judgment in this ease.